 1

 2
                                                       JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   CALVIN KWON,                          Case No.: 2:19-cv-01635 RGK (MAAx)
12                                         [PROPOSED] ORDER GRANTING
                Plaintiff,                 STIPULATION FOR DISMISSAL OF
13                                         THE ENTIRE ACTION
14        vs.
                                           Complaint Filed: March 06, 2019
15   CUSCATLECA, INC. d/b/a                Trial Date:      None
16   CUSCATLECA BAKERY; SUNSET
     BLVD PROPERTY INVESTMENTS
17   LLC, and DOES 1 to 10 inclusive,
18
                Defendants.
19

20   SUNSET BLVD PROPERTY
     INVESTMENTS LLC,
21

22              Counterclaim-Plaintiff,
23        v.
24
     CALVIN KWON, an individual, and
25   ROES 1 to 10 inclusive,
26
                Counterclaim-Defendants.
27

28


                                    [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action, including Plaintiff’s
 3   Complaint and Defendant Sunset Blvd Property Investments LLC’s Counterclaims,
 4   be dismissed with prejudice, both sides to bear their own fees and costs.
 5

 6         SO ORDERED.
 7

 8   DATED: May 31, 2019                            __                       _
 9                                                  United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                        [PROPOSED] ORDER
